--------------------------------------------------------------------------------

Exhibit 10.1
 
TERMINATION AGREEMENT
 
THIS TERMINATION AGREEMENT (this “Agreement”) is effective as of June 17, 2010
by and among SMARTDATA CORPORATION, a Nevada corporation (“SmartData”), Burkeley
J. Priest and The Munson Family Limited Partnership (each, individually, a
“Principal SmartData Stockholder,” and together, collectively, the “Principal
SmartData Stockholders”) and SURE STORAGE USA, INC., a Nevada corporation (“Sure
Storage”). Capitalized terms used in this Agreement and that are not otherwise
defined in this Agreement will have the definitions given to them in the
Agreement and Plan of Merger (as defined in Recital A below).
 
RECITALS
 
A.           SmartData, the Principal SmartData Stockholders and Sure Storage
are parties to that certain Agreement and Plan of Merger effective as of
February 22, 2010 (the “Agreement and Plan of Merger”) pursuant to which and in
accordance with its terms, among other things, at the Effective Time, Sure
Storage would be merged with and into SmartData (the “Merger”), the separate
corporate existence of Sure Storage would cease, and SmartData would continue as
the surviving corporation of the Merger.
 
B.           Section 1.1(c) of the Agreement and Plan of Merger provides that
the closing of the transactions contemplated by the Agreement and Plan of Merger
(the “Closing”) would take place as soon as practicable after the satisfaction
or waiver of each of the conditions set forth in ARTICLE VI of the Agreement and
Plan of Merger but no later than March 31, 2010 (the “Closing Date”); provided,
however, that, in the event that SmartData by March 31, 2010 for any reason
whatsoever had not obtained approval of the Agreement and Plan of Merger and the
transactions contemplated thereby, including the Merger, by the holders of at
least a majority of then-outstanding shares of SmartData Common Stock
(“SmartData Stockholder Approval”), then the “Closing Date” would be extended
and be deemed and interpreted throughout the Agreement and Plan of Merger for
all purposes to mean five (5) days after such SmartData Stockholder Approval had
been received.
 
C.           As of the date of this Agreement, SmartData Stockholder Approval of
the Agreement and Plan of Merger and the transactions contemplated thereby,
including the Merger, has not been obtained. Accordingly, up to the date of this
Agreement, the “Closing Date” has been extended pursuant to Section 1.1(c) of
the Agreement and Plan of Merger as described in Recital B above.
 
D.           Section 7.1(a) of the Agreement and Plan of Merger provides that,
notwithstanding an extension of the “Closing Date” pursuant to Section 1.1(c) of
the Agreement and Plan of Merger as described in Recital B above, the Agreement
and Plan of Merger may be terminated at any time before the Closing by the
mutual consent in writing of SmartData and Sure Storage.
 
E.           SmartData, the Principal SmartData Stockholders and Sure Storage
desire and intend to terminate the Agreement and Plan of Merger by executing and
delivering this Agreement. SmartData’s and Sure Storage’s execution and delivery
of this Agreement is intended to constitute their mutual consent in writing to
the termination of the Agreement and Plan of Merger in accordance with Section
7.1(a) of the Agreement and Plan of Merger as described in Recital D above.
 
 
1

--------------------------------------------------------------------------------

 
 
AGREEMENT
 
NOW, THEREFORE, in accordance with the recitals set forth above and AS
CONSIDERATION for the representations, warranties, covenants and agreements set
forth in this Agreement, as well as for other good and valuable consideration
the receipt and sufficiency of which hereby are acknowledged, the parties hereto
hereby agree as follows:
 
1.           Recitals an integral part of agreement. The recitals set forth
above are and for all purposes shall be interpreted as being an integral part of
this agreement and are incorporated in this Agreement by reference.
 
2.           Termination of Agreement and Plan of Merger. Effective upon the
mutual execution and delivery of this Agreement by SmartData, the Principal
Smartdata Stockholders and Sure Storage, (a) the Agreement and Plan of Merger is
terminated, (b) all of the transactions contemplated by the Agreement and Plan
of Merger, including the Merger, are of no further force or effect and will not
be effected, and (c) except as otherwise provided in Section 3 of this
Agreement, all further obligations of the parties under the Agreement and Plan
of Merger are terminated without further liability of any part thereto to any
other party thereto. With regarding to the preceding clause (c), SmartData, the
Principal Stockholders and Sure Storage hereby expressly waive any and all
rights that any of them otherwise would have under both (i) the proviso
contained in the first sentence of Section 7.2 of the Agreement and Plan of
Merger, which states:  “provided, however, that [upon termination of the
agreement and plan of merger] each party shall remain liable for all breaches of
or inaccuracies in such party’s covenants, agreements, representations and
warranties [under the Agreement and Plan of Merger] that occurred before the
termination of [the Agreement and Plan of Merger]” and the last sentence of
Section 7.2 of the Agreement and Plan of Merger, which states: “a termination
[of the Agreement and Plan of Merger] under Section 7.1 will not relieve any
party of any liability for a breach of, or for any misrepresentation under, [the
Agreement and Plan of Merger], or be deemed to constitute a waiver of any
available remedy (including specific performance if available) for any such
breach or misrepresentation.”
 
3.           Survival of certain provisions. Notwithstanding any of the express
terms or provisions of Section 2 of this Agreement (which in all events will be
subject and subordinate to the express terms and provisions of this Section 3),
in accordance with the second sentence of Section 7.2 of the Agreement and Plan
of Merger (which sentence will survive and remain in full force and effect
following the termination of the Agreement and Plan of Merger effected by this
Agreement), the obligations of the parties to the Agreement and Plan of Merger
contained in Sections 9.3 (confidentiality), 9.4 (expenses), 9.16 (governing
law) and 9.18 (arbitration) will survive the termination the Agreement and Plan
of Merger effected by this agreement and will remain in full force and effect.
 
4.           Miscellaneous.
 
(a)           The provisions of this Agreement shall be binding on and extend to
and inure to the benefit of the partners, employees, successors, assigns, heirs,
executors and administrators of each of the parties hereto, including, without
limitation, all partnerships, corporations, limited liability companies or other
entities in which any of them has a controlling interest or position, and also
shall be binding on their agents, servants, representatives, attorneys and
persons acting for them or on their behalf.
 
 
 
2

--------------------------------------------------------------------------------

 
(b)           This Agreement may be used by any one or more of the parties
hereto as a full and complete defense to, and the parties hereby consent that
this Agreement may be used as the basis for an injunction against, any action,
suit or other proceeding based on any claim that otherwise could have arisen
under any term or provision of the Agreement and Plan of Merger other than those
subject to Section 3 of this Agreement.
 
(c)           If any dispute arises between the parties hereto with respect to
the matters covered by this Agreement that leads to a proceeding to resolve such
dispute, then the prevailing party in such proceeding shall be entitled to
receive from the other party such prevailing party’s reasonable attorneys’ fees,
expert witness fees and out-of-pocket costs incurred in connection with such
proceeding in addition to any other relief that may be awarded to such
prevailing party.
 
(d)           This Agreement may be executed in counterparts, and, if so
executed, each such counterpart shall have the same force and full effect of an
original.
 
(e)           If any term or provision of this Agreement is determined to be
invalid or unenforceable, then the remaining terms and provisions of this
Agreement shall not be affected thereby and shall remain in full force and
effect to the maximum extent permitted by law.
 
(f)           All of the agreements, representations, warranties and obligations
of the parties set forth in this Agreement shall survive the execution of this
Agreement.
 
(g)           This Agreement shall be governed by and construed under the laws
of the State of Nevada as applied to agreements among Nevada residents entered
into and to be performed entirely within Nevada and without regard to Nevada’s
conflicts-of-law rules.
 
(h)           The parties hereto shall bear their own respective costs,
attorneys’ fees and other fees incurred in connection with this Agreement.
 
 [Signature Page Follows]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first written above.
 

 
“SmartData”:
SMARTDATA CORPORATION,
a Nevada corporation
     
By:  /s/ Burkeley J. Priest         
Name:  Burkeley J. Priest
Its: Chief Executive Officer
     
“Principal SmartData Stockholders”:
/s/ Burkeley J. Priest      
Burkeley J. Priest
 
The Munson Family Limited Partnership,
a Nevada limited partnership
 
By:  /s/ Gerald H. Rice      
Gerald H. Rice,
General Partner
     
“Sure Storage”:
SURE STORAGE USA, INC.,
a Nevada corporation
     
By:  /s/ Michael D. Roberts      
Name:  Michael D. Roberts
Its: President and CEO

 
 
 
[SIGNATURE PAGE TO TERMINATION AGREEMENT]
 


 
4

--------------------------------------------------------------------------------


 

